 
 
Exhibit 10.2


EARN-IN AGREEMENT
 
This EARN-IN AGREEMENT (this “Agreement”) is made and entered into as of April
10, 2008 (the “Effective Date”), between Fang Siping, a resident of the People’s
Republic of China (the “Purchaser”) and Li Bin, a resident of the United States
(the “Seller”).  The Purchaser and the Seller are also referred to herein
together as the “Parties” and individually as a “Party”.
 
RECITALS
 
WHEREAS, pursuant to a Share Exchange Agreement, dated December 18, 2007, among
Intercontinental Resources, Inc., a Nevada Corporation (the “Company”), China
Valve Holdings Limited, a Samoan Corporation (“China Valve”), the shareholders
of the Company and the shareholders of China Valve, the Company acquired 100% of
the issued and outstanding capital stock of China Valve; and
 
WHEREAS, pursuant to a Common Stock Purchase Agreement, dated as of the same
date hereof, the Purchaser agreed to sell his shares of the common stock of the
Company to the Seller.


WHEREAS, the Purchaser has agreed with the Seller, as a condition to his
continuing to provide services to Henan Tonghai Valve Science Technology Co.,
Ltd. (“Henan Tonghai”), a PRC company that is a wholly owned subsidiary of China
Valve Holdings Limited, a Hong Kong company which is wholly owned by China
Valve, as its Chairman and Chief Executive Officer, to enter into this
Agreement; and
 
WHEREAS, the Seller is the holder of 24,300,000 shares of the Company’s $0.001
par value per share common stock (“Common Stock”) and therefore, has determined
that it is in his best interest to, and will receive benefits from, the
Purchaser’s performance as CEO and Chairman of Henan Tonghai and its
subsidiaries and entered into the Share Exchange Agreement based on the
possibility of such benefits; and
 
WHEREAS, the Seller desires to grant to the Purchaser an option to acquire the
24,300,000 shares of the Common Stock owned by him (“the Seller’s Shares”)
pursuant to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
1.  DEFINITIONS; INTERPRETATION.
 
1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
“Business Day” means any day on which commercial banks are required to be open
in the United States.
  
 
1

--------------------------------------------------------------------------------


 
 
“Call Price” means, with respect to any exercise of the Call Right, par value or
$0.001 per share of the Seller’s Shares subject to any Call Exercise Notice,
provided, that the aggregate Call Price with respect to the Seller’s Shares
eligible to be purchased by the Purchaser upon exercise of the Call Right
relating to the satisfaction of Condition 4 shall be the sum of (i) the par
value or $0.001 per share multiplied the number of such Seller’s Shares plus
(ii) US$75,700.
 
“Conditions” means Conditions 1 through 4, as defined below, in the aggregate.
 
“Condition 1” means the later of (i) the occurrence of the date that is six
months after the date of this Agreement and (ii) the date upon which the
Purchaser and Henan Tonghai have entered into a binding employment agreement for
a term of not less than five years for the Purchaser to serve as Henan Tonghai’s
Chief Executive Officer and Chairman of its Board of Directors.
 
“Condition 2” means the United States Securities and Exchange Commission
declaring a registration statement filed by the Company under the Securities Act
of 1933 effective, or investors who purchased Common Stock from the Company
pursuant to the Securities Purchase Agreement dated as of April __, 2008 being
able to sell their Common Stock under Rule 144, as then effective under the U.S.
Securities Act of 1933, as amended.
 
“Condition 3” means Henan Tonghai and its subsidiaries achieving not less than
$3,000,000 in after-tax net income, as determined under United States Generally
Accepted Accounting Principles consistently applied (“US GAAP”) for the six
months ended June 30, 2008.
 
“Condition 4” means Henan Tonghai achieving not less than $7,232,500 in pre tax
profits, as determined under US GAAP for the fiscal year ending December 31,
2008.
 
“Government Authority” means any (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
1.2. Interpretation.
 
(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”
 
 
2

--------------------------------------------------------------------------------


 
(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
(c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
2.  CALL RIGHT
 
2.1. Call Right.  The Purchaser shall have, during the Exercise Period (as
defined below), and when a Condition is met, the right and option to purchase
from the Seller, and upon the exercise of such right and option the Seller shall
have the obligation to sell to the Purchaser, a portion of the Seller’s Shares
identified in the Call Exercise Notice (the “Call Right”).  The Purchaser shall
be permitted to purchase, and the Seller shall be obligated to sell, the
following numbers of the Seller’s Shares upon the attainment of the following
Conditions:


Condition
 
Number of the Seller’s Shares as to
which there is a Call Right
     
Condition 1
 
12,150,000
         
Condition 2
 
4,050,000
         
Condition 3
 
4,050,000
         
Condition 4
 
4,050,000
 

 
2.2. Call Period.  The Call Right shall be exercisable by the Purchaser by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date upon which Condition 1 has been satisfied (the
“Initial Call Date”) and ending at 6:30 p.m. (New York time) on the fifth
anniversary of the Initial Call Date (such date or the earlier expiration of the
Call Right is referred to herein as the “Expiration Date”).


2.3. Exercise Process. In order to exercise the Call Right during the Exercise
Period, the Purchaser shall deliver to the Seller a written notice of such
exercise substantially in the form attached hereto as Appendix A (a “Call
Exercise Notice”) to such address or facsimile number set forth therein. The
Call Exercise Notice shall indicate the number of the Seller’s Shares as to
which the Purchaser is then exercising its Call Right and the aggregate Call
Price. Provided the Call Exercise Notice is delivered in accordance with Section
6.4 to the Seller on or prior to 6:30 p.m. (New York time) on a Business Day,
the date of exercise (the “Exercise Date”) of the Call Right shall be the date
of such delivery of such Call Exercise Notice. In the event the Call Exercise
Notice is delivered after 6:30 p.m. (New York time) on any day or on a date
which is not a Business Day, the Exercise Date shall be deemed to be the first
Business Day after the date of such delivery of such Call Exercise Notice. The
delivery of a Call Exercise Notice in accordance herewith shall constitute a
binding obligation (a) on the part of the Purchaser to purchase and (b) on the
part of the Seller to sell, the Seller’s Shares subject to such Call Exercise
Notice in accordance with the terms of this Agreement.
 
 
3

--------------------------------------------------------------------------------


 
2.4. Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Seller’s Shares being purchased by the Purchaser pursuant to the
Call Right, the Purchaser shall pay the aggregate Call Price to the Seller no
later than fifteen (15) Business Days after the Exercise Date.
 
2.5. Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
Seller shall deliver, or take all steps necessary to cause to be delivered, the
Seller’s Shares being purchased pursuant to such Call Exercise Notice.
 
3.  ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS.
 
3.1.  Encumbrances. Upon exercise of the Call Right, the Seller’s Shares being
purchased shall be sold, transferred and delivered to the Purchaser free and
clear of any claim, pledge, charge, lien, preemptive rights, restrictions on
transfers (except as required by securities laws of the United States), proxies,
voting agreements and any other encumbrance whatsoever.
 
3.2 Transfers. Prior to the Expiration Date, the Seller shall continue to own,
free and clear of any hypothecation, pledge, mortgage or other encumbrance,
except pursuant to this Agreement and except in favor of the Collateral Agent
(as defined below) for the benefit of the Purchaser, such amount of the Seller’s
Shares as may be required from time to time to in order for the Purchaser to
exercise its Call Right in full.
 
3.3.  Set-off.  The Purchaser shall be absolutely entitled to receive all the
Seller’s Shares subject to the exercise of a Call Right, and for the purposes of
this Agreement, the Seller hereby waives, as against the Purchaser, all rights
of set-off or counterclaim that would or might otherwise be available to the
Seller.
 
3.4 Escrow of the Seller’s Shares.
 
(a)           Upon execution of this Agreement, the Seller shall deliver to
Beijing Sino Pro Law Firm, as Collateral Agent (the “Collateral Agent”),
certificates representing the Seller’s Shares. The certificates representing the
Seller’s Shares (together with duly executed stock powers in blank) shall be
held by the Collateral Agent.
 
(b)            Upon receipt of a Call Exercise Notice, the Collateral Agent
shall promptly deliver the Seller’s Shares being purchased pursuant to such Call
Exercise Notice in accordance with the instructions set forth therein and in
accordance with any other Lock-Up or Make Good Agreement in place between the
Purchaser or the Seller and other third party.  In the event that the Collateral
Agent shall receive notice from the Parties that the Conditions have not been
met, the Seller’s Shares shall be distributed in accordance with their
instructions.
 
4.  REPRESENTATIONS AND WARRANTIES.
 
4.1. Representations and Warranties by the Seller.  The Seller represents and
warrants to the Purchaser, that:
 
(a) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of the Seller.
This Agreement, and all agreements and documents executed and delivered pursuant
to this Agreement, constitute valid and binding obligations of the Seller,
enforceable against the Seller in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.
 
 
4

--------------------------------------------------------------------------------


 
(b) No Conflicts.  Neither the execution or delivery of this Agreement by the
Seller nor the fulfillment or compliance by the Seller with any of the terms
hereof shall, with or without the giving of notice and/or the passage of time,
(i) conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, (A) the organizational or charter documents
of the Seller or (B) any contract or any judgment, decree or order to which the
Seller is subject or by which the Seller is bound, or (ii) require any consent,
license, permit, authorization, approval or other action by any Person or
Government Authority which has not yet been obtained or received. The execution,
delivery and performance of this Agreement by the Seller or compliance with the
provisions hereof by the Seller does not, and shall not, violate any provision
of any Law to which the Seller is subject or by which it is bound.
 
(c) No Actions. There are no lawsuits, actions or, to the best knowledge of the
Seller, investigations, claims or demands or other proceedings pending or, to
the best of the knowledge of the Seller, threatened against the Seller that, if
resolved in a manner adverse to the Seller, would adversely affect the right or
ability of the Seller to carry out its obligations set forth in this Agreement.
 
(d) Title.  The Seller owns the Seller’s Shares free and clear of any claim,
pledge, charge, lien, preemptive rights, restrictions on transfers, proxies,
voting agreements and any other encumbrance whatsoever, except as contemplated
by this Agreement. The Seller has not entered into nor is a party to any
agreement that would cause the Seller to not own the Seller’s Shares free and
clear of any encumbrance, except as contemplated by this Agreement.
 
4.2           Representations and Warranties by the Purchaser.  The Purchaser
represents and warrants to the Sellers,that:
 
(a) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of the Purchaser.
This Agreement, and all agreements and documents executed and delivered pursuant
to this Agreement, constitute valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.
 
(b) No Conflicts. Neither the execution or delivery of this Agreement by the
Purchaser nor the fulfillment or compliance by the Purchaser with any of the
terms hereof shall, with or without the giving of notice and/or the passage of
time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, (A) the organizational or charter
documents of the Purchaser or (B) any contract or any judgment, decree or order
to which the Purchaser is subject or by which the Purchaser is bound, or (ii)
require any consent, license, permit, authorization, approval or other action by
any Person or Government Authority which has not yet been obtained or received.
The execution, delivery and performance of this Agreement by the Purchaser or
compliance with the provisions hereof by the Purchaser does not, and shall not,
violate any provision of any Law to which the Purchaser is subject or by which
it is bound.
 
(c) No Actions. There are no lawsuits, actions or, to the best knowledge of the
Purchaser, investigations, claims or demands or other proceedings pending or, to
the best knowledge of the Purchaser, threatened against the Purchaser that, if
resolved in a manner adverse to the Purchaser, would adversely affect the right
or ability of the Purchaser to carry out its obligations set forth in this
Agreement.
 
 
5

--------------------------------------------------------------------------------


 
5. EVENTS OF DEFAULT AND TERMINATION
 
5.1 Events of Default. The occurrence at any time with respect to a Party (the
“Defaulting Party”) of any of the following events shall constitute an event of
default (an “Event of Default”) with respect to such party:
 
(a) Failure to Pay or Deliver. The failure by a Party to make, when due, any
payment under this Agreement or deliver the Seller’s Shares in accordance with
this Agreement, if such failure is not remedied on or before the third Business
Day after notice of such failure is given to the Defaulting Party;
 
(b) Breach of Agreement. The failure by a Party to comply with or perform any
agreement, covenant or obligation (other than a failure described in Section
5.1(a), which shall be governed by Section 5.1(a)) to be complied with or
performed by such Party in accordance with this Agreement if such failure is not
remedied on or before the tenth Business Day after notice of such failure is
given to the Defaulting Party; or
 
(c) Bankruptcy. A Party (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any relief under any Bankruptcy Law, or a petition is presented
for its winding-up or liquidation, and in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 30 days of the
institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all of its assets; (7) has a secured party take possession of all or
substantially all of its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all of its assets and such secured party maintains possession,
or any such process is not dismissed, discharged, stayed or rescinded, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it that, under applicable Law, has an analogous effect to any of the
events described in clauses (1) through (7); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts.
 
5.2 Termination. If at any time an Event of Default with respect to a Party has
occurred and is continuing, the other party may terminate this Agreement and
deem the Expiration Date to have occurred by giving written notice to the
Defaulting Party specifying the relevant Event of Default.
 
6.  MISCELLANEOUS.
 
6.1. Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
Nevada, without reference to any conflict of laws principle that would cause the
application of the laws of any jurisdiction other than Nevada. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts sitting in Nevada, for the adjudication of any dispute hereunder or in
connection herewith, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that such suit, action or proceeding is brought in an inconvenient forum, or
that the venue of such suit, action or proceeding is improper.
 
6.2. Successors and Assigns. Each of the Parties shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other Party. The provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties.
 
 
6

--------------------------------------------------------------------------------


 
6.3. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof. Any term of this Agreement may be amended only with the written
consent of each Party.
 
6.4. Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 6.4.
 
6.5. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.
 
6.6. Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.
 
6.7 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.
 
6.8. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.
 
6.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a Party shall constitute a
valid and binding execution and delivery of this Agreement by such Party.
 
[remainder of page intentionally blank]


 
7

--------------------------------------------------------------------------------


 

 
[Signature Page of Earn-In Agreement]




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

         
the Purchaser:
               
/s/ Fang Siping
 
Fang Siping

 
 

         
the Seller:
               
/s/ Li Bin
 
Li Bin



Acknowledged and agreed to:
 
Collateral Agent:
BEIJING SAPPHIRE PRO LAW FIRM, as Collateral Agent
                     
By: /s/ Rongxu Yang 
     
Name: Beijing Sapphire Pro Law Firm
     

 
 
 
8

--------------------------------------------------------------------------------


 
APPENDIX A
Form of Exercise Notice
 
[Date]
[________________] (the “the Seller”)
[________________]
[________________]
Attention: [_______]
 
 

 
Re:
Earn-In Agreement dated April 10, 2008 (the “Earn-In Agreement”), between Fang
Siping (“the Purchaser”) and Li Bing (“the Seller”).



Dear Sir:


In accordance with Section 2.3 of the Earn-In Agreement, the Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:



 
(a)
The Purchaser hereby exercises its Call Right with respect to the Seller’s
Shares pursuant to the Earn-In Agreement.

 

 
(b)
The Purchaser shall pay the sum of $____________ to the Seller.

 

 
(d)
Pursuant to this exercise, the Seller shall deliver to _______________ the
Seller’s Shares in accordance with the instructions attached hereto.



 
Dated: _______________, ______
       
                             
Fang Siping






